DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submissions filed on 09/16/2020 and 09/02/2020 have been entered.
	
	Claim status
The examiner acknowledged the amendment made to the claims on 09/02/2020.
Claims 1, 9 and 11-15 are pending. Claim 1 is currently amended. Claims 2-8 and 10 are cancelled. Claims 9 and 11-15 are previously presented. Claims 1, 9 and 11-15 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the direct-fed microbial composition is provided at an enhanced daily rate on a per-animal basis between birth and about 3 weeks of age, and wherein the direct-fed microbial composition is provided at a reduced daily rate on a per-animal basis between about 3 weeks of age and about 6 weeks of age”. However, it is not clear what reference rate or baseline dose is compared where an “enhanced” rate or a “reduced” rate is applied. For the purpose of examination, the limitation is interpreted to mean that the direct-fed microbial composition is provided at a higher rate on a per-animal basis between birth and about 3 weeks of age than between about 3 weeks of age and about 6 weeks of age. Clarification is required.
Claims 9 and 11-15 depend from claim 1 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Millan WO2012/110777 A2 (hereinafter referred to as Millan) in view of Wehnes US Patent No. 8,540,981 (hereinafter referred to as Wehnes, cited in IDS), David US Patent Application No. 2005/0106163 (hereinafter referred to as David), McKinney US Patent No. 6,365,152 (hereinafter referred to as McKinney) and Muscato US Patent Application Publication No. 2002/0048607 (hereinafter referred to as Muscato). 
Regarding claim 1, Millan teaches a method of feeding young livestock animal such as calves (page 47, line 15), the method comprising feeding the calves a milk replacer comprising a DFM composition that comprises Bacillus subtilis strain PB6 (page 15 bottom para.-page16 line 1; page 10, line 16-17 and the table), wherein feeding improves animal performance including reduction of pathogen in the GI tract, resistance to enteritis, feed efficiency, weight gain, feed conversion efficiency (page 1, para. 1-2 from bottom; page 2, para. 1-4).
Millan is silent regarding the milk replacer is being fed to the calves daily between birth and 6 weeks.
Wehnes teaches a method controlling calf pathogens and scours in calves, the method comprising feeding the calves a milk replacer comprising a DFM composition comprising Bacillus subtilis strains 3A-P4, 22C-P1 and LSSA01 NRRL, wherein the DFM composition is provided between birth and 8 weeks (e.g., 56 days) (column 1, line 21-24; column 2, line 34-55; column 4, line 54-67).
Both Millan and Wehnes are directed to feeding calves a milk replacer that comprises Bacillus subtilis strains so as to control scours (e.g., enteritis) and pathogen. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Millan by feeding the calves from birth to 8 weeks because such a practice is known to effective in controlling scours or enteritis among calves. 
Millan in view of Wehnes is silent regarding that the DFM composition is provided at a higher rate on a per-animal basis at 0-3 weeks of age than at 3-6 weeks of age.
David teaches that calf scours (e.g., neonatal calf diarrhea) is responsible for substantial economic loss in the farming industry, and is responsible for about 75% of the death of dairy calves under 3 weeks of age ([0008]).
McKinney teaches that calf scours complex is a worldwide malady affecting calves ranging from birth to three weeks of age with a high mortality rate in untreated cases (column 1, line 22-24).
Muscato teaches that calves are susceptible to calf pathogens because they are essentially born without natural immunity, and infectious diseases are the main cause of calf morbidity and mortality during their first few weeks of life ([0007]). 
As such, where David, McKinney and Muscato recognize that calves are more susceptible to calf pathogens and affected more by calf scours during their first few weeks such as first 3 weeks of their lives, Millan teaches Bacillus subtilis PB6 is able to control calf pathogens and scours (e.g., enteritis) in calves. 
Millan, David and McKinney are all directed to calf scours or enteritis. Both Millan and Muscato are directed to calf pathogens. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Millan by providing a higher dose of DFM composition to calves at the age of 0-3 weeks than other periods of calves’ life, for the reason that since calves are more susceptible to calf pathogen and affected more by calf scours at 0-3 weeks of their lives, a higher dose of DFM at 0-3 weeks would have been able to better control calf scours and calf pathogens.
Regarding claims 11-13, Millan in view of Wehnes teaches feeding calves a DFM-containing milk replacer from birth to 8 weeks. Millan also teaches that feeding the composition comprising DFM has significant beneficial effects on the performance of animal, including feed conversion ratio, weight gain, feed efficiency, etc. (page 1, bottom para. and page 2, para. 1-4), which is interpreted to read on “total weight gain” as recited in claim 11, “total feed efficiency” as recited in claim 12, and “milk replacer feed efficiency” as recited in claim 13. Further, since Millan in view of Wehnes, David, McKinney and Muscato teaches a method that has no manipulative difference from the claimed method, it logically follows that the method of Millan in view of Wehnes, David, McKinney and Muscato would have been able to deliver the benefits recited in claims 11-13. See MPEP 2112.01 I, where the claimed and prior art products are identical or 
Regarding claims 14, Millan includes an embodiment teaching feeding chick a composition comprising DFM, and chick also receives feed ad libitum from Day 0-Day 42 (Example 1, page 54-56). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Millan by including the step of feeding the calves a starter feed ad libitum because such a practice is known to be suitable in the art.
 Further, Wehnes teaches feeding the calves a starter feed composition on an ad libitum basis, besides the milk replacer that comprises DFM (column 10, line 25-46). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Millan by including the step of feeding the calves a starter feed ad libitum because such a practice is known to be suitable in the art.
Regarding claim 15, Given that Millan in view of Wehnes, David, McKinney and Muscato teaches a method that has no manipulative difference from the claimed method, it logically follows that the method of Millan in view of Wehnes, David, McKinney and Muscato would have been able to deliver the benefit of improving total starter feed intake. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Millan in view of Wehnes, David, McKinney and Muscato as applied to claim 1 above, and further in view of Rodriguez WO 2017/025772 A1 (hereinafter referred to as Rodriguez, US Patent Application Publication No. 2018/0228181 relied upon as English language equivalent)
Regarding claim 9, Millan teaches that DFM can be added in a suitable concentration to offer a dairy dose between 2 x 105 CFU to about 2 x 1011 CFU (page 31, bottom para.). This proportion encompasses the dose recited in the. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Further, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of DFM fed to calves so as to suitably control calf pathogens and enteritis. As such, the amount of DFM recited in the claim is merely an obvious variant of the prior art.
Millan in view of Wehnes, David, McKinney and Muscato is silent regarding the DFM composition being provided in a first meal after birth.
 Rodriguez teaches that calves are usually separated from their mothers upon birth and fed milk substitutes, without even allowing them to be fed colostrum (US PGPub, [0007]).
Both Millan and Rodriguez are directed to feeding calves with a milk replacer. It would have been obvious to one of ordinary skill in the art before the effective filling 
Feeding calves upon birth with a milk replacer where calved has not feed on colostrum is interpreted to read on “the direct-fed microbial compositions are provided in a first meal after birth”.

Response to Arguments
Applicant’s arguments filed 09/02/2020 with respect to all pending claims have been considered but are moot in view of the new ground of rejection set forth in the instant office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791